Citation Nr: 1121083	
Decision Date: 05/31/11    Archive Date: 06/06/11

DOCKET NO.  05-04 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating in excess of 10 percent disabling for service-connected right knee strain, prior to June 14, 2005.

2.  Entitlement to an increased rating in excess of 10 percent disabling for service-connected degenerative arthritis of the right knee, prior to June 14, 2005.  

3.  Entitlement to an increased rating in excess of 30 percent disabling for service-connected right knee osteoarthritis status-post total knee arthroplasty with pes anserine bursitis, previously evaluated as degenerative arthritis of the right knee and right knee strain, from June 14, 2005 to August 29, 2006.  

4.  Entitlement to an increased rating in excess of 30 percent disabling for service-connected right knee osteoarthritis status-post total knee arthroplasty with pes anserine bursitis, previously evaluated as degenerative arthritis of the right knee and right knee strain, beginning October 1, 2007.

5.  Entitlement to an initial increased rating in excess of 30 percent disabling for service-connected post-traumatic stress disorder (PTSD).   

REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Pansiri, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to March 1968, during the Vietnam Era.  He served in Vietnam from March 1967 to March 1968. 

This appeal comes before the Board of Veterans' Appeals (Board) from a July 2004  rating decision, of which the Veteran received notice in August 2004, of the Department of Veterans Affairs (VA), St. Petersburg, Florida, Regional Office (RO).   

In November 2009, the Board remanded the increased rating claim to the AMC/RO for additional development, including inter alia obtaining outstanding treatment records indented by the Veteran and providing a new VA examination to determine the severity of the Veteran's service-connected right knee disability.  That development was completed and the case was returned to the Board for appellate review.  As will be discussed herein, the Board finds that the agency of original jurisdiction (AOJ) substantially complied with the November 2009 remand orders with regard to the issue of entitlement to an increased rating in excess of 30 percent disabling for service-connected right knee osteoarthritis status-post total knee arthroplasty with pes anserine bursitis, previously evaluated as degenerative arthritis of the right knee and right knee strain, beginning October 1, 2007, and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 106 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

By way of history, in a May 2002 rating decision, the RO granted service connection for a right knee strain, and assigned a 10 percent rating, effective August 16, 2000, based on instability (Diagnostic Code 5257).  The RO also granted service connection for degenerative arthritis of the right knee, and assigned a 10 percent rating, effective August 16, 2000, based on x-ray evidence of arthritis and painful or limited motion (Diagnostic Codes 5003 and 5010).  In a February 2004 "Statement in Support of the Claim," VA Form 21-4138, the Veteran requested an increased rating for his right knee disabilities based on worsening of the disability.  In a July 2004 rating decision, the RO denied entitlement to an increased rating in excess of 10 percent disabling for the service-connected as degenerative arthritis of the right knee and right knee strain.  The Veteran disagreed with such decision.   

On Board remand, in a September 2010 rating decision, the RO granted a temporary total disability rating based on convalescence for the right knee disability, effective August 30, 2006, to August 31, 2007, under 38 C.F.R. § 4.30.  The RO also granted an increased rating of 30 percent disabling for the Veteran's service-connected right knee osteoarthritis status-post total knee arthroplasty with pes anserine bursitis, previously evaluated as degenerative arthritis of the right knee and right knee strain, effective October 1, 2007, pursuant to 38 C.F.R. § 4.71a Diagnostic Code 5055 (Knee Replacement).  See September 2010 Rating Decision.  Further, in a January 2011 rating decision, the RO granted an increased rating of 30 percent disabling, effective June 14, 2005, to August 29, 2006 (the claimed date of a VA examination revealing an increase in severity of the disability until the beginning of the period of convalescence), for the Veteran's service-connected right knee osteoarthritis status-post total knee arthroplasty with pes anserine bursitis, previously evaluated as degenerative arthritis of the right knee and right knee strain.  Although the RO granted an increased rating in excess of 10 percent disabling for the Veteran's service-connected right knee osteoarthritis status-post total knee arthroplasty with pes anserine bursitis, previously evaluated as degenerative arthritis of the right knee and right knee strain, a 30 percent disability rating is less than the maximum available rating; thus, the issue of entitlement to an increased rating for right knee osteoarthritis status-post total knee arthroplasty with pes anserine bursitis, previously evaluated as degenerative arthritis of the right knee and right knee strain, remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  Hence, the issues of entitlement to an increased rating for the Veteran's service-connected right knee osteoarthritis status-post total knee arthroplasty with pes anserine bursitis, previously evaluated as degenerative arthritis of the right knee and right knee strain, are as captioned above.  

The issue of entitlement to service connection for a heart condition, to include coronary artery disease, has been raised by the record (see April 2011 Written Brief Presentation), but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issues of entitlement to an increased initial rating in excess of 30 percent disabling for service-connected PTSD; an increased rating in excess of 10 percent disabling for service-connected right knee strain, prior to June 14, 2005; an increased rating in excess of 10 percent disabling for service-connected degenerative arthritis of the right knee, prior to June 14, 2005; and an increased rating in excess of 30 percent disabling for service-connected right knee osteoarthritis status-post total knee arthroplasty with pes anserine bursitis, previously evaluated as degenerative arthritis of the right knee and right knee strain, from June 14, 2005 to August 29, 2006; are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Beginning October 1, 2007, there are chronic residuals of the right knee replacement consisting of severe painful motion or weakness in the right knee, manifested by osteoarthritis, x-ray evidence of status-post total knee arthroplasty, extension to -5 degrees with pain, flexion to 90 degrees with pain, and complaints of stiffness, decreased motion, and pain with repetitive use. 

2.  The evidence does not show that the Veteran's service-connected right knee disability is so exceptional or unusual that referral for extraschedular consideration by the designated authority is required.  Further, evidence of unemployability is not raised by the record.   


CONCLUSION OF LAW

Beginning October 1, 2007, the criteria for an increased rating of 60 percent disabling, but no higher, are met for the service-connected right knee osteoarthritis status-post total knee arthroplasty with pes anserine bursitis, previously evaluated as degenerative arthritis of the right knee and right knee strain.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.55, 4.59, 4.71a Diagnostic Code 5055 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The VCAA duty to notify pertinent to the Veteran's increased rating claim was satisfied by March 2004 and March 2010 letters.  These letters fully addressed all three notice elements; informed the Veteran of what evidence was required to substantiate his claim; and of the Veteran's and VA's respective duties for obtaining evidence.  An attachment to the March 2010 notice letter also informed the Veteran of the evidence and information necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, 19 Vet. App. 473.  While the March 2010 letter was issued after the initial rating decision in July 2004, the United States Court of Appeals for the Federal Circuit has held that VA could cure such a timing problem by readjudicating the appellant's claim following a compliant VCAA notification letter.  Mayfield v. Nicholson, 444 F. 3d 1328, 1333-34 (Fed. Cir. 2006).  The Court clarified that the issuance of a statement of the case could constitute a readjudication of the appellant's claim.  See Prickett v. Nicholson, 20 Vet. App. 370 (2006).  In the instant case, after the March 2010 notice letter was issued, the Veteran's claim were readjudicated in the February 2011 Supplemental Statement of the Cases (SSOC).  Therefore, any defect with respect to the timing of the VCAA notice has been cured. 

Further, the Board acknowledges a decision from the Court that provided additional guidance on the content of the notice that is required under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) in claims involving increased compensation benefits.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  The Board points out that the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) reversed the Court's holding in Vazquez, to the extent the Court imposed a requirement that VA notify a Veteran of alternative diagnostic codes or potential "daily life" evidence.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1281 (Fed.Cir. 2009).  

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of any notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

The Board also finds that VA has complied with all assistance provisions of VCAA.  The evidence of record contains the Veteran's service treatment records (STRs), post-service VA and private medical records, and statements submitted by or on behalf of the Veteran.  There is no indication of relevant, outstanding records which would support the Veteran's claim.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  

The Board notes that in November 2009, the Board remanded the increased rating claim to the AMC/RO for additional development, to include obtaining outstanding treatment records indented by the Veteran and providing a new VA examination to determine the severity of the Veteran's service-connected right knee disability.  With regard to obtaining outstanding treatment records identified by the Veteran, in a March 2010 notice letter, the RO/AMC requested that the Veteran send any treatment records regarding his condition or provide VA Form 21-4142 (Authorization and Consent to Release Information form) to the AMC/RO so they can obtain the Veteran's treatment records regarding the right knee disability.  The Veteran provided no information, treatment records, or VA Form 21-4142  regarding such treatment.  The AMC/RO, however, did obtain all VA treatment records dated October 2007 to December 2008 regarding his right knee disability.  The AMC/RO also provided the Veteran with a new VA examination regarding his right knee disability in July 2010.  Review of such examination report contains no inconsistencies and contains sufficient information to decide the claim.  Thus, the Board finds such examination adequate for rating purposes.  Therefore, as the AOJ attempted to obtain treatment records identified by the Veteran regarding the right knee disability and provided the Veteran with a new VA examination regarding his right knee disability, the Board finds that the AOJ substantially complied with the November 2009 remand orders with regard to the issue of entitlement to an increased rating in excess of 30 percent disabling for service-connected right knee osteoarthritis status-post total knee arthroplasty with pes anserine bursitis, previously evaluated as degenerative arthritis of the right knee and right knee strain, beginning October 1, 2007, and no further action is necessary in this regard.  See D'Aries, supra.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claim.

Legal Criteria and Analysis of the Increased Rating Claim Beginning 
October 1, 2007 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule), found in 38 C.F.R. Part 4.  Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Evaluation of a service-connected disorder requires a review of the veteran's entire medical history regarding that disorder.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Further, the entire recorded history, including medical and industrial history, is considered so that a report of a rating examination, and the evidence as a whole, may yield a rating which accurately reflects all elements of disability, including the effects on ordinary activity.  38 C.F.R. §§ 4.1, 4.2, 4.10, 4.41.  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  A recent decision of the Court has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary. 

When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the veteran.  38 C.F.R. §§ 4.3, 4.7.  If there is a question as to which evaluation to apply to the veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating will be assigned.  Id. 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  It is essential that the examination upon which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements. The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.  38 C.F.R. § 4.40.

Evidence of pain, weakened movement, excess fatigability, or incoordination must be considered in determining the level of associated functional loss, taking into account any part of the musculoskeletal system that becomes painful on use.  38 C.F.R. § 4.40; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions regarding pyramiding do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including flare ups.  38 C.F.R. § 4.14. However, those provisions should only be considered in conjunction with the diagnostic codes predicated on limitation of motion.  38 C.F.R. §§ 4.40, 4.45; Johnson v. Brown, 9 Vet. App. 7 (1996).

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

With respect to the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations: (a) less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); (c) weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); (d) excess fatigability; (e) incoordination, impaired ability to execute skilled movements smoothly; and (f) pain on movement, swelling, deformity or atrophy of disuse.  Instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing are related considerations.  38 C.F.R. § 4.45.  For the purpose of rating disability from arthritis, the knee is considered a major joint.  38 C.F.R. § 4.45.

In this case, the Veteran underwent a total right knee arthroplasty (replacement) on August 30, 2006.  See September 2006 Physical Medicine Rehab Note.  As noted, he was awarded a temporary total disability rating based on convalescence for the right knee disability, effective August 30, 2006, to August 31, 2007, following the implantation of the prosthesis.  See September 2010 Rating Decision.  Thereafter, the Veteran's disability rating was 30 percent, effective October 1, 2007, pursuant to 38 C.F.R. § 4.71a Diagnostic Code 5055 (Knee Replacement).  Id.  He seeks a rating in excess of 30 percent disabling for his right knee disability.  

Under Diagnostic Code 5055, a 100 percent evaluation is assigned for one year following the implantation of the prosthesis.  A 60 percent evaluation is assigned for a prosthetic replacement of the knee joint with chronic residuals consisting of severe painful motion or weakness in the affected extremity.  For a prosthetic replacement of the knee joint with intermediate degrees of residual weakness, pain, or limitation of motion, the disability is rated by analogy to Diagnostic Codes 5256 (ankylosis of the knee), 5261 (limitation of extension), or 5262 (impairment of the tibia and fibula).  The minimum rating for a prosthetic replacement of the knee joint is 30 percent.

On review of the evidence of record, a 60 percent rating, but no higher, beginning October 1, 2007, is warranted.  

Evidence relevant in assessing the severity of the Veteran's right knee disability includes VA treatment records revealing complaints of frequent chronic right knee and right leg pain.  See October 2007 Primary Care Note; October 2007 Orthopedic Surgery Outpatient Note; May 2008 Nursing Note and Addendum; June 2008 Primary Care Clinic Note.  Upon physical examination at the VA Outpatient Clinic in Homestead, Florida, on June 2008, the examiner noted limited mobility in flexion and extension and use of a cane by the Veteran to ambulate  See June 2008 Primary Care Clinic Note.  

In July 2010, the Veteran underwent an examination regarding his right knee disability at the Miami VAMC.  The Veteran reported continued right knee pain, especially while bending and kneeling, following right knee total replacement.  He also reported stiffness and decreased speed of joint motion of the right knee.  The examiner noted that the Veteran uses a brace occasionally and has an antalgic gait.  The Veteran indicated that he could not stand for more than one hour, or walk for more than a quarter mile.  Upon physical examination, the examiner noted tenderness at the pes anerine bursa.  The range of motion of the right knee was flexion to 90 degrees with pain, and extension to -5 degrees.  The examiner noted that the Veteran could not fully extend his knee.  The examiner also noted increased pain but no additional decreased range of motion on repetitive use.  The examiner noted no ankylosis, crepitation, or instability of the right knee.  The Veteran was diagnosed with right knee osteoarthritis status-post total knee arthroplasty with pes anserine bursitis.  See July 2010 VA Joints Examination Report.  

Based on such evidence, a 60 percent disability rating is warranted under Diagnostic Code 5055, from October 1, 2007.  In this regard, the evidence of record demonstrates chronic residuals of the right knee replacement consisting of severe painful motion or weakness in the right knee, manifested by osteoarthritis, x-ray evidence of status-post total knee arthroplasty, extension to -5 degrees with pain, flexion to 90 degrees with pain, and complaints of stiffness, decreased motion, and pain with repetitive use.  See October 2007 Primary Care Note; October 2007 Orthopedic Surgery Outpatient Note; May 2008 Nursing Note and Addendum; June 2008 Primary Care Clinic Note; July 2010 VA Joints Examination Report.   

In reaching the foregoing decision, the Board has considered whether a staged rating is appropriate.  The Board has not found any variation in the Veteran's symptomatology or clinical findings that would warrant the assignment of any staged ratings in this case.  See Hart, supra. 

Notwithstanding the above discussion, a rating in excess of the assigned schedular evaluation for the Veteran's service-connected right knee disability may be granted when it is demonstrated that the particular disability presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the field station is authorized to refer the case to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1).  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. § 3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 277 (1995). 

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under § 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected right knee disability with the established criteria found in the rating schedule.  As discussed in detail above, the Veteran's right knee symptomatology is fully addressed by the respective rating criteria under which such disability is rated.  There are no additional symptoms of his right knee disability that are not addressed by the rating schedule.  Therefore, the Board finds that rating criteria reasonably describes the Veteran's disability level and symptomatology for his service-connected disability.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  Significantly, the Veteran indicated that he retired from his employment in the 1970s due to medical problems not related to his right knee disability.  See July 2010 VA Joints Examination Report.  Further, there is no evidence that such disability causes marked interference with employment.  Therefore, the Board finds that there are no attendant related factors such as marked interference with employment or frequent periods of hospitalization.  Further, the evidence fails to show that the disability picture created by the right knee is exceptional or unusual.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  

Lastly, the Board notes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  In this case, the Board finds that a claim for a TDIU is not raised by the record as the evidence of record fails to show that the Veteran is unemployable due to service-connected disabilities.  Specifically, while the Veteran is not working, such is the result of medical problems not related to his right knee disability.  Moreover, to the extent that his musculoskeletal pain affected his ability to complete tasks associated with employment (see July 2010 VA Joints Examination Report), such interference is addressed by the schedular rating criteria.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Therefore, the Board finds that no further consideration of a TDIU is warranted.  

In sum, the preponderance of the evidence is in the Veteran's favor regarding his increased rating claim, beginning October 1, 2007.  See Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  As such, the Veteran is entitled to a 60 percent disabling rating for his service-connected right knee osteoarthritis status-post total knee arthroplasty with pes anserine bursitis, previously evaluated as degenerative arthritis of the right knee and right knee strain, beginning October 1, 2007.    


ORDER

Beginning October 1, 2007, entitlement to a 60 percent rating, but no higher, for right knee osteoarthritis status-post total knee arthroplasty with pes anserine bursitis, previously evaluated as degenerative arthritis of the right knee and right knee strain, is granted, subject to the laws and regulations governing payment of monetary benefits.   


REMAND

The Veteran seeks entitlement to an increased initial rating in excess of 30 percent disabling for service-connected PTSD.  The Veteran also seeks entitlement to an increased rating in excess of 10 percent disabling for service-connected right knee strain, prior to June 14, 2005; an increased rating in excess of 10 percent disabling for service-connected degenerative arthritis of the right knee, prior to June 14, 2005; and an increased rating in excess of 30 percent disabling for service-connected right knee osteoarthritis status-post total knee arthroplasty with pes anserine bursitis, previously evaluated as degenerative arthritis of the right knee and right knee strain, from June 14, 2005 to August 29, 2006.  Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's increased rating claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).

Increased Rating Claims for Right Knee

Review of the evidence of record indicates that the RO relied on a June 14, 2005 Neurosurgery examination report and a June 20, 2005 Neurosurgery Addendum report from the Miami VAMC to grant an increased staged rating for the service-connected right knee disability.  See January 2011 Rating Decision; February 2011 Supplemental Statement of the Case.  However, a complete review of the claims folder, including all treatment records from the Miami VAMC and VA Outpatient Clinic in Homestead, Florida, dated December 2003 to December 2008, is negative for any June 14, 2005 Neurosurgery examination report from the Miami VAMC and/or any June 20, 2005 Neurosurgery Addendum report from the Miami VAMC.  The Board finds that the record is incomplete and inadequate for rating purposes.  As such, a remand is necessary to obtain the June 14, 2005 Neurosurgery examination report and the June 20, 2005 Neurosurgery Addendum report from the Miami VAMC, which were relied on by the RO to grant an increased staged rating for the service-connected right knee disability.

Increased Rating Claim for PTSD

In a September 2010 rating decision, the RO granted service connection for PTSD and assigned a 30 percent disability rating, effective February 27, 2004.  In a Written Brief Presentation from the Veteran's accredited representative, received April 2011, the Veteran indicates that he seeks an increased rating for his PTSD disability as the current rating does not "accurately reflect the severity of the condition," effectively disagreeing with the initial disability rating assigned for his service-connected PTSD.  The Board construes this statement as a timely notice of disagreement with the RO's September 2010 rating decision assigning a 30 percent disability rating for the service-connected PTSD.    

Upon further review of the evidence of record, the Board notes that there is no indication that the RO took further action after receiving the Veteran's April 2011 notice of disagreement with the September 2010 rating decision assigning a 30 percent disability rating for the service-connected PTSD.  In other words, the RO has not issued a Statement of the Case (SOC) as required by 38 C.F.R. § 19.29 and Manlincon v. West, 12 Vet. App. 238 (1999) (holding that where a notice of disagreement is filed, but a SOC has not been issued, the Board must remand the claim so that a SOC may be issued).  As such, a remand is necessary regarding the initial increased rating claim for PTSD in order for the AMC/RO to issue a SOC regarding such claims as required under 38 C.F.R. § 19.29 and Manlincon.        

Accordingly, the case is REMANDED for the following action:

1.  Since, in April 2011, the Veteran filed a timely notice of disagreement with the RO's September 2010 rating decision assigning a 30 percent disability rating for the service-connected PTSD, the RO should provide the Veteran and his representative with a SOC and notification of his appeal rights as required by 38 C.F.R. § 19.29 and Manlincon, 12 Vet. App. 238.  If the Veteran perfects an appeal as to any or all of these claims, return the case to the Board in accordance with the usual appellate procedures.    

2.  The RO should include a copy of the June 14, 2005 Neurosurgery examination report and the June 20, 2005 Neurosurgery Addendum report from the Miami VAMC in the Veteran's claims folder, as noted in the evidence relied on by the RO in the January 2011 Rating Decision and the February 2011 Supplemental Statement of the Case. 

If the June 14, 2005 Neurosurgery examination report and/or the June 20, 2005 Neurosurgery Addendum report from the Miami VAMC are not available, 
the RO should readjudicate the Veteran's increased rating claims for his right knee disability (specifically, entitlement to an increased rating in excess of 10 percent disabling for service-connected right knee strain, prior to June 14, 2005; entitlement to an increased rating in excess of 10 percent disabling for service-connected degenerative arthritis of the right knee, prior to June 14, 2005; and entitlement to an increased rating in excess of 30 percent disabling for service-connected right knee osteoarthritis status-post total knee arthroplasty with pes anserine bursitis, previously evaluated as degenerative arthritis of the right knee and right knee strain, from June 14, 2005 to August 29, 2006).  Such readjudication must include consideration of any additional evidence of record or lack thereof, including any additional evidence obtained as a result of this remand.  If the increased rating claims remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case as to the issues remaining on appeal, and afforded a reasonable period of time within which to respond thereto.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the 
outcome of this case.  The appellant need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.     

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


